June 25, 2010


Ms. Danica Lynn Milios
Office Of The Attorney General
P. O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Chad Wilson Dunn
Brazil & Dunn, LLP
4201 FM 1960 West, Suite 530
Houston, TX 77068

RE:   Case Number:  09-0061
      Court of Appeals Number:  03-07-00593-CV
      Trial Court Number:  05-1738

Style:      TEXAS STATE UNIVERSITY-SAN MARCOS
      v.
      SAM AND BETTY BONNIN, INDIVIDUALLY, AND AS INDEPENDENT CO-
      ADMINISTRATORS OF THE ESTATE OF JASON LEE BONNIN

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jon L.    |
|   |Gillum        |
|   |Mr. Scott     |
|   |Lyford        |